ACCEPTED
                                                                                              01-15-00357-CR
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                          9/8/2015 1:52:25 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                                  No. 01-15-00357-CR

                                                                        FILED IN
KENNETH L. BROWN                           X                1st OF
                                                 IN THE COURT   COURT OF APPEALS
                                                                   APPEALS
                                                                HOUSTON, TEXAS
                                           X                    9/8/2015 1:52:25 PM
                                           X                    CHRISTOPHER A. PRINE
VS.                                        X     FOR THE     STATE OFClerk
                                                                         TEXAS
                                           X
                                           X
THE STATE OF TEXAS                         X     1ST JUDICIAL DISTRICT


             MOTION FOR SECOND EXTENSION OF TIME
                   TO FILE APPELLANT’S BRIEF

      COMES NOW, KENNETH L. BROWN, Appellant, and moves for an

extension of time in which to file the Appellant’s brief, until and including Monday,

October 5, 2015, and would further show as follows:

      A. The deadline for filing the brief in this cause was September 4, 2015;

      B. A request is hereby made for an extension of time to file the Appellant’s

Brief, until and including Monday, October 5, 2015;

      C. The undersigned attorney, Bob Wicoff, has been unusually busy with other

matters which have kept him from completing the brief by the current deadline,

including, but not limited to, the following:

      EVER GONZALEZ VS. THE STATE OF TEXAS; NO. 01-15-00395-CR;
      Appellant’s Brief was due August 31, 2015.

      Additionally, the undersigned serves on two panels of the Texas Forensic

Science Commission, the Hair Microscopy Panel and the DNA Mixture Interpretation

Panel, both of which consume a large amount of the undersigned’s time and typically
require weekly out-of-town travel. Counsel has also spoken at two CLEs in the past

month.

      D. One previous extension has been granted.

      WHEREFORE, the Appellant requests that the deadline for filing his brief in

this case be extended until and including October 5, 2015.

                                              Respectfully submitted,

                                              ALEXANDER BUNIN
                                              Chief Public Defender
                                              Harris County Texas

                                              /s/ Bob Wicoff__________
                                              BOB WICOFF
                                              1201 Franklin, Thirteenth Floor
                                              Houston Texas 77002
                                              (713) 274-6781
                                              TBA No. 21422700
                                              Bob.wicoff@pdo.hctx.net


                          CERTIFICATE OF SERVICE

      A true copy of this motion has been served electronically on the Harris County

District Attorney’s Office Appellate Division on September 8, 2015.




                                              /s/_Bob Wicoff_________
                                              BOB WICOFF